            Case 1:19-cv-00308-TCW Document 42 Filed 03/16/19 Page 1 of 3



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                 BID PROTEST


FMS INVESTMENT CORP., et al.,

                       Plaintiff,                       No. 19-308C, 19-331C, 19-372C
       v.                                               (consolidated)

UNITED STATES                                           Judge Thomas C. Wheeler

                       Defendant.


PLAINTIFF’S UNOPPOSED MOTION TO POSTPONE THE MARCH 18, 2019 STATUS
 CONFERENCE UNTIL A PUBLIC VERSION OF THE ADMINISTRATIVE RECORD
                         HAS BEEN FILED


       Plaintiff Continental Service Group, Inc. (“ConServe”) respectfully requests the Court

postpone the March 18, 2019 status conference until later in the week after the U.S. Department

of Education (“ED”) has decided which portions of the record do not merit protection and filing

under seal, which will enable protesters’ clients to see the unprotected version of the record,

evaluate ED’s representations and share their views with their counsel. In turn, this will make

for a much more productive, focused, and enlightening hearing for this Court. Additionally, ED

filed the complete record later than originally ordered by the Court, which hampered undersigned

counsel’s ability to review the record and, in fact, portions remain unavailable to undersigned as

of today due to technical issues associated with the production made by the Government.

However, counsel for ED has informed us that they have sent the missing portions to us via

messenger, and we expect delivery sometime on Monday. Moreover, counsel for ED has

informed us that they do not oppose our request for a continuance.
         Case 1:19-cv-00308-TCW Document 42 Filed 03/16/19 Page 2 of 3



       At present time, undersigned is optimistic that the Government will file public versions of

the administrative record on Monday and, if that occurs, a continuance until Wednesday

afternoon would be welcome. If the Government is unable to file the public version of the record

until Tuesday, we would request until Thursday afternoon for the hearing.




 Dated: March 16, 2019                        Respectfully submitted,

 Of Counsel:                                  /s/ Todd J. Canni
                                              Todd J. Canni
 Richard B. Oliver                            PILLSBURY WINTHROP
 J. Matthew Carter                            SHAW PITTMAN LLP
 Aaron S. Ralph                               725 South Figueroa Street, Suite 2800
 Kevin Massoudi                               Los Angeles, CA 90017-5406
 PILLSBURY WINTHROP                           (213) 488-7213
 SHAW PITTMAN LLP                             (213) 629-1033 (fax)
 725 South Figueroa Street, Suite 2800        todd.canni@pillsburylaw.com
 Los Angeles, CA 90017-5406
 (213) 488-7100                               Attorney of Record for Continental Service
 (213) 629-1033 (fax)                         Group, Inc.
 richard.oliver@pillsburylaw.com
 matt.carter@pillsburylaw.com
 aaron.ralph@pillsburylaw.com
 kevin.massoudi@pillsburylaw.com

 Alexander B. Ginsberg
 PILLSBURY WINTHROP
 SHAW PITTMAN LLP
 1650 Tysons Boulevard, 14th Floor
 McLean, VA 22102-4856
 (703) 770-7521
 (703) 770-7901 (fax)
 alexander.ginsberg@pillsburylaw.com




                                                2
        Case 1:19-cv-00308-TCW Document 42 Filed 03/16/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoing was filed electronically via the

CM/ECF system on March 16, 2019.


                                                             /s/ Todd J. Canni
                                                             Todd J. Canni
